         Case 1:19-cr-00867-PAC Document 17 Filed 03/27/20 Page 1 of 14
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 27, 2020

BY ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St.
New York, NY 10007

       Re:     United States v. Chandler, 19 Cr. 867 (PAC)

Dear Judge Crotty:

       The Government submits this letter in opposition to the defendant’s March 23, 2020
application for release from pretrial detention. (See Doc. No. 16.)

        The current bail application is the defendant’s fourth. The Court denied the defendant’s
three prior applications because it found that the defendant’s release would endanger others and
the community at large. 1 The facts supporting that finding have not changed. As before, the
defendant is charged with unlawfully possessing a firearm because, in the aftermath of a gang-
related shooting, he held a revolver that contained seven spent shell casings. As before, the
defendant is a convicted felon who pleaded guilty in 2009 to first-degree manslaughter because he
shot and killed another person.

         The defendant identifies no new facts bearing on his dangerousness. Instead, he argues
that, in light of the COVID-19 health crisis, the Metropolitan Correctional Center (the “MCC’) has
become uninhabitable for inmates and that measures put in place to limit the spread of COVID-19
have violated his Sixth Amendment right to counsel.

        The Court should deny the bail application. First, the defendant remains dangerous, and
detention remains appropriate on that basis. The conditions of confinement are not a statutory
basis for release on bail. Second, the Bureau of Prisons (“BOP”) is taking substantial steps to limit
the spread of COVID-19. Third, the defendant—a 33-year-old with no chronic health problems—
has not shown that he is uniquely at-risk for developing serious symptoms from COVID-19 in the
event he becomes infected. Fourth, the defendant is being afforded reasonable access to counsel
under the circumstances and any temporary restriction on in-person counsel visits has not impaired


1
   As set forth below, the first bail application was denied by Magistrate Judge Sarah Netburn,
and the second and third applications were denied by Your Honor.
         Case 1:19-cr-00867-PAC Document 17 Filed 03/27/20 Page 2 of 14
                                                                                           Page 2


his defense. Finally, there is no “compelling reason” to temporarily release the defendant pursuant
to 18 U.S.C. § 3142(i).

I. Background

       A. The Charged Conduct

        Beginning October 3 and into the early morning of October 4, 2019, a party was held near
the intersection of Beach Avenue and McGraw Avenue in the Bronx. Social media posts reveal
that the occasion for the party was to celebrate the Grape Street Crips, a gang originating in
California with members in New York City. Social media posts further suggest that the defendant
was a member of the Grape Street Crips: earlier in 2019, the defendant had posed in photographs
with other Grape Street Crips members who were displaying gang signs and wearing gang attire.

        Shortly before 2:00 a.m. on October 4, the police were alerted, through 911 calls and shot
spotter activations, that numerous gunshots were being fired near the Crips party. Officers
responded to the scene and were flagged down by the defendant, who was trying to get medical
assistance for his friend (the “Friend”), who had been shot multiple times. As officers were
attending to the Friend, the defendant stood on the sidewalk. A police officer saw the defendant
drop an object onto the sidewalk and kick at the object twice. The second kick connected with the
object, which landed in the street. Immediately, police officers apprehended the defendant and
secured the object.

       The object that the defendant tried to kick away was a Taurus .357 magnum caliber revolver
(the “Gun”), which contained seven spent shell casings. Subsequent tests determined that the Gun
was operable. Apart from the shell casings found inside the Gun, police officers recovered
numerous other shell casings on the street, including casings for at least two other calibers of
ammunition. Officers also found bullet holes in cars at the scene.

        At the time of the incident, the defendant was a convicted felon. In 2006, the defendant
was charged with murder and other offenses in connection with an incident in which he shot and
killed another person. The defendant ultimately pleaded guilty to manslaughter in the first degree,
in violation of New York Penal Law 125.20(1), and was sentenced to eight years’ imprisonment
in 2009.

       B. Prior Bail Applications

       The defendant was arrested and presented on November 20, 2019 before Magistrate Judge
Sarah Netburn. In light of the nature of the offense and the defendant’s criminal history, the
Government sought detention pursuant to 18 U.S.C. § 3142(f) based on dangerousness and risk of
flight. The defendant sought bail. Judge Netburn ordered the defendant detained on
dangerousness grounds, noting “it’s hard to get [past] that, to have somebody who has been
previously convicted of a violent offense like manslaughter and then appear before me having
possessed a weapon, and in this case a weapon that has spent shells.” (Nov. 20, 2019 Tr. 15:7–
15.)
         Case 1:19-cr-00867-PAC Document 17 Filed 03/27/20 Page 3 of 14
                                                                                             Page 3


       On December 16, 2019, the defendant sought bail before this Court, raising many of the
same arguments already heard by Judge Netburn. At the conclusion of the argument, this Court
ordered the defendant detained, noting “I think Magistrate Judge Netburn got it exactly right. I
don’t think there are any conditions that are sufficient to eliminate or reduce the risk to the
community so I’m going to join in the magistrate judge’s determination and deny bail to Mr.
Chandler.” (Dec. 16, 2019 Tr. 22:18–22.)

       On March 4, 2020, the defendant made a third bail application, arguing that he had been
deprived of his Sixth Amendment right to counsel because the MCC had been locked down for
approximately one week, during which time defense counsel was unable to meet with the
defendant. 2 The Court heard oral argument on March 9, by which time the defense counsel had
been able to visit the defendant under a modified visiting procedure. At the oral argument, the
Government advised the Court that the MCC would soon be resuming normal visiting operation
and that the Government would not object to an adjournment of the trial date (then set for April
27) to make up for any time defense counsel may have lost. The Court held: “I don’t see any
reason to change the decision that’s been made on two prior occasions, once by Judge Netburn,
once by myself, about not admitting Mr. Chandler to bail.” (Mar. 9, 2020 Tr. 11:14–17.) The
Court adjourned the trial date to May 11, 2020 to give the defense additional time to prepare.

       On March 23, 2020, the defendant filed the instant bail application based on the COVID-
19 health crisis. (Doc. No. 16.)

II. Applicable Law

        Under the Bail Reform Act, a court must order a defendant detained upon finding that there
is “no condition or combination of conditions [that] will reasonably assure the appearance of the
person as required and the safety of any other person and the community.” 18 U.S.C. § 3142(e)(1).

        In making a detention determination, the court is required to consider: (1) the “nature and
circumstances of the offense charged, including whether the offense is a crime of violence . . .”;
(2) “the weight of the evidence against the person”; (3) “the history and characteristics of the
person, including . . . criminal history”; (4) “the nature and seriousness of the danger to any person
or the community that would be posed by the person’s release.” Id. § 3142(g).

III. Discussion

       A. The Defendant Remains a Danger to the Community

       Since March 9, when the Court last found that the defendant should be detained on
dangerousness grounds, no new facts have emerged relating to the defendant’s dangerousness.
Indeed, the defendant’s application contains almost no discussion about the defendant or the facts

2
    As the Court is aware, the MCC was locked down because the BOP had reason to believe that
a loaded gun had been smuggled inside. In fact, a loaded gun was recovered from a housing unit
in the MCC.
         Case 1:19-cr-00867-PAC Document 17 Filed 03/27/20 Page 4 of 14
                                                                                          Page 4


of the case. 3 The same considerations that led this Court and Judge Netburn to find that the
defendant’s release poses an unacceptable—and immitigable—risk to community safety remain
true today: the defendant is charged with unlawfully possessing a loaded handgun following a prior
conviction for first-degree manslaughter.4 Unlawful possession of a firearm in violation of 18
U.S.C. § 922(g) is a “crime of violence.” United States v. Dillard, 214 F.3d 88, 91 (2d Cir. 2000).

         Rather than address the inquiry under the Bail Reform Act or identify new facts bearing on
that inquiry, the defendant focuses entirely on developments in the severity of the public health
crisis created by COVID-19. While the Government addresses the defendant’s contentions below,
no generalized facts relating to the COVID-19 crisis can have any relevance to whether the
defendant poses a danger to the community (or a risk of flight). The conditions of confinement
are not a statutory basis for release under the Bail Reform Act. See 18 U.S.C. § 3142(e)–(g);
United States v. Valerio, 9 F. Supp. 3d 283, 293–94 (E.D.N.Y. 2014) (“The Bail Reform Act
address conditions of release, not conditions of detention.”).




3
   The defense submission alludes to two disclosures that the Government made pursuant to
Brady v. Maryland, 373 U.S. 83 (1963). Those disclosures consisted of the following:

    1. On or about February 10, 2020, [the Friend] stated to law enforcement, in sum and
       substance, the following: (a) [the Friend] and the defendant did not have or bring any guns
       to the October 4, 2019 shooting; (b) [the Friend] and the defendant did not belong and
       never belonged to the Grape Street Crips or any other gang; (c) the reason [the Friend] and
       the defendant chose to go to the party at which the shooting occurred was not because the
       party was gang-related; and (d) the defendant had nothing to do with the shooting.

    2. The Laboratory Report of a blue hooded sweatshirt recovered from the defendant, produced
       as USAO_000413 - 000416, states in the “Results of Examination”: “No residues or
       physical effects consistent with the discharge of a firearm.”

Neither fact is new. The Government made both disclosures on February 24, 2020, and defense
counsel alluded to these disclosures at the March 9 argument. (Mar. 9, 2020 Tr. 3:9–12.) In any
event, neither fact undermines the Government’s case. With respect to the Friend’s statements,
the Friend has also told the Government, in sum and substance, that he had no memory of anything
that happened shortly after he was shot up until when he woke up at the hospital. With respect to
the gun residue, the Government expects the trial evidence to show that the condition of the
sweatshirt is consistent with the possibility that the defendant fired the Gun or that he picked up
the Gun after it had been fired.
4
     For this reason, United States v. Stephens, 15 Cr. 95 (AJN), 2020 WL 1295155 (S.D.N.Y.
Mar. 19, 2020), is distinguishable. In Stephens, “the strength of the primary evidence relied upon
by the Government to demonstrate the danger the Defendant poses to the community has been
undermined by new information not available to either party at the time of” the prior bail
determination. Id. at *1. Here, no facts have changed since the March 9 bail argument.
         Case 1:19-cr-00867-PAC Document 17 Filed 03/27/20 Page 5 of 14
                                                                                            Page 5


       B. The BOP is Taking Appropriate Steps to Mitigate the Spread of COVID-19 at the
          MCC

       The Government does not dispute that the COVID-19 health crisis is serious. The
challenges posed by that crisis are not unique to the MCC, however, and the BOP is taking
appropriate steps to mitigate and prevent the spread of COVID-19 at its facilities, including the
MCC.

        Since at least October 2012, the BOP has had a Pandemic Influenza Plan in place. See
BOP Health Management Resources, https://www.bop.gov/resources/health_care_mngmt.jsp.2.
Beginning approximately two months ago, in January 2020, the BOP began to plan specifically
for COVID-19 to ensure the health and safety of inmates and BOP personnel. See Federal Bureau
of Prisons COVID-19 Action Plan, https://www.bop.gov/resources/news/20200313_covid-19.jsp.

        As part of its Phase One response to COVID-19, BOP began to study “where the infection
was occurring and best practices to mitigate transmission.” Id. In addition, BOP assembled “an
agency task force” to study and coordinate its response to COVID-19, including using “subject-
matter experts both internal and external to the agency including guidance and directives from the
WHO, the CDC, the Office of Personnel Management (OPM), the Department of Justice (DOJ)
and the Office of the Vice President.” Id. On March 13, 2020, in coordination with the Department
of Justice and the White House, the BOP implemented its Phase Two response “in order to mitigate
the spread of COVID-19, acknowledging the United States will have more confirmed cases in the
coming weeks and also noting that the population density of prisons creates a risk of infection and
transmission for inmates and staff.” Id.

        The BOP has implemented measures designed “ensure the continued effective operations
of the federal prison system and to ensure that staff remain healthy and available for duty.” Id.
For example, the BOP (a) suspended social visits for 30 days (but increased inmates’ access to
telephone calls); (b) suspended legal visits for 30 days (with case-by-case accommodations);
(c) suspended inmates’ movement for 30 days (with case-by-case exceptions, including for
medical treatment); (d) suspended official staff travel for 30 days; (e) suspended staff training for
30 days; (f) restricted contractor access to BOP facilities to only those performing essential
services, such as medical treatment; (g) suspended volunteer visits for 30 days; (h) suspended tours
for 30 days; and (i) generally “implement[ed] nationwide modified operations to maximize social
distancing and limit group gatherings in [its] facilities.” Id.

         The BOP also implemented screening protocols for both BOP staff and inmates, with staff
being subject to “enhanced screening” and inmates being subject to screening managed by its
infectious disease management programs. Id. As part of the BOP’s inmate screening process,
(i) “[a]ll newly-arriving BOP inmates are being screened for COVID-19 exposure risk factors and
symptoms”; (ii) “[a]symptomatic inmates with exposure risk factors are quarantined”; and
(iii) “[s]ymptomatic inmates with exposure risk factors are isolated and tested for COVID-19 per
local health authority protocols.” Id.
           Case 1:19-cr-00867-PAC Document 17 Filed 03/27/20 Page 6 of 14
                                                                                              Page 6


       The specific measures implemented at the MCC are described in a letter that the BOP
submitted to Chief Judge Colleen McMahon on March 18, 2020, annexed hereto as Exhibit A.
Those measures include:

       •    Screening of staff: All MCC staff are screened every day upon arrival by medical staff
            wearing personal protective equipment. Any staff person with a fever or responding in
            the affirmative to any question on a screening form is denied entrance.

       •    Suspension of new inmates: As of approximately March 24, 2020, the MCC is no
            longer accepting new inmates. 5

       •    Medical staff availability: All medical staff are now available around the clock.

       •    Isolation of at-risk population: Inmates over 55 years’ old or with certain conditions
            are isolated within one unit at the MCC, with some exceptions relating to security
            concerns.

       •    Suspension of visits: Social and legal visits have been suspended. To compensate,
            additional telephone minutes for social calls and legal calls have been provided to all
            inmates.

       •    Social distancing: Inmates are permitted to self-seclude in their cells to avoid contact
            with others.

       •    Cleaning and hygiene: Soap was delivered to all inmates on March 13 and again the
            week of March 16. Additional soap is available for purchase and soap is provided at
            no cost to any inmate who cannot afford to purchase it. The MCC continues to be
            stocked with cleaning supplies and common areas are cleaned on a regular basis.

         Doubtless, notwithstanding the measures above, the MCC will not be immune to a virus
that is projected to infect 40 to 80 percent of the overall population of the United States. 6 To date,
the Government is aware of a single confirmed case of COVID-19 at the MCC, and it is possible
that there will be additional cases in the coming weeks and months. However, given the measures
that the BOP has implemented and the inherently isolated nature of the prison environment, there
is no reason to believe that the defendant is at materially greater risk from COVID-19 at the MCC
than he would be if released.



5
    As of the March 18 BOP letter to Judge McMahon, the MCC was still accepting inmates and
was screening them pursuant to the BOP protocol. Following a confirmed case of COVID-19 at
the MCC on or about March 23, 2020, the MCC stopped admitting new inmates.
6
    See Transcript of March 22, 2020 Remarks of Governor Andrew Cuomo,
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-calls-
covid-19-pandemic-challenge-generation.
         Case 1:19-cr-00867-PAC Document 17 Filed 03/27/20 Page 7 of 14
                                                                                           Page 7


       C. The Defendant Is Not Uniquely At-Risk for Contracting COVID-19 or Developing
          Serious Symptoms If Infected

         The defendant’s application identifies no specific facts suggesting that the defendant, in
particular, is at risk of contracting COVID-19 or developing serious symptoms if he does. Indeed,
the thrust of the application seems to be that, given COVID-19, all prisons are unsuitable for
habitation and all inmates on pretrial detention must accordingly be released. (Doc. No. 16 at 2–
5 (arguing that “Prisons are petri dishes for contagious respiratory illnesses” and citing other BOP
facilities, New York City jails, prisons in other parts of the United States, and foreign prisons).)
The Bail Reform Act does not authorize—much less require—so drastic a remedy.

       Even if, for the sake of argument, conditions of confinement were a basis for release under
the Bail Reform Act, 7 the Court would be required to consider “the history and characteristics of
the person” including “the person’s . . . physical and mental condition.” 18 U.S.C. § 3142(g)(3)
(emphases added). In order words, the Court would be required to consider the individualized
circumstances of the defendant, rather than generalized facts about the COVID-19 crisis.

        The defendant is a 33-year-old man. The defendant’s submission does not suggest that the
defendant has any immune system disorder or chronic illness that would put him at heightened
risk for COVID-19. 8 Given available public health guidance, individuals in the defendant’s
demographic are at a low-risk of developing serious symptoms from COVID-19. To be clear, the
Government does not minimize the risk that COVID-19 poses to everyone and understands that
even people in the low-risk category can get sick and can be hospitalized. However, the mere
possibility that the defendant may contract COVID-19 is not a reason to release him on bail.

        Even if the defendant contracted COVID-19 at some point, that alone would not be a reason
to release him on bail. According to public health authorities, the vast majority of individuals who
contract COVID-19 are expected to recover with mild or no symptoms. Health authorities have
directed that, absent severe symptoms that require hospitalization, a person infected with COVID-
19 need not and should not seek professional medical treatment. See New York City Department
of Health and Mental Hygiene, Coronavirus Disease 2019 (COVID-19) (last visited Mar. 26,
2020), https://www1.nyc.gov/site/doh/covid/covid-19-main.page (“If you think you have COVID-

7
     As discussed already, the Bail Reform Act does not permit such an inquiry. The factors set
forth in § 3142(g) bear on whether “there are conditions of release that will reasonable assure the
appearance of the person as required and the safety of any other person and the community”—that
is, risk of flight and dangerousness. 18 U.S.C. § 3142(g).
8
    The defense contends—without elaboration—that the defendant has encountered difficulty
getting treatment for an unspecified medical condition. (Doc. No. 16 at 5 n.30.) Based on
statements that the defense has made at prior court appearances, the defense may be referring to
shoulder pain. (See Dec. 16, 2019 Tr. 10:6–9; Mar. 9, 2020 Tr. 6:1–21.) Shoulder pain is not a
medical condition that puts a person at higher risk for COVID-19. See Centers for Disease Control,
People Who are at Higher Risk, https://www.cdc.gov/coronavirus/2019-ncov/specific-
groups/people-at-higher-risk.html.
         Case 1:19-cr-00867-PAC Document 17 Filed 03/27/20 Page 8 of 14
                                                                                           Page 8


19 and your illness is mild, you do not need to see your health care provider and you will not be
tested. Getting tested will not change what your provider will tell you to do to get better. They
will tell you to stay home so you do not get others sick.”); New York City Department of Health
and Mental Hygiene, 2020 Advisory #8: COVID-19 Update for New York City (Mar. 20, 2020),
https://www1.nyc.gov/assets/doh/downloads/pdf/han/advisory/2020/covid-19-03202020.pdf
(“There is no reason to test asymptomatic persons or mild-to-moderately ill persons who are not
hospitalized.”). If the defendant contracts COVID-19 and, like most individuals, has mild or no
symptoms, the fact that he has the virus does not justify his release on bail.

        In sum, nothing about the defendant’s individual health suggests that he is uniquely likely
to contract COVID-19 or to develop severe symptoms if he does become infected. Even if there
comes a time when the defendant requires medical care that cannot be provided at the MCC, the
remedy would be to provide him the medical care he needs—not to release him on bail.

       D. The Defendant Is Being Afforded Reasonable Access to Counsel Under the
          Circumstances and His Defense Has Not Been Impaired

        As described above, the BOP has restricted in-person visits at the MCC to minimize the
risk that visitors, including defense counsel, will transmit COVID-19 to inmates. The defendant
remains free to speak with counsel by phone, and the number of minutes allotted for legal calls has
been increased. Furthermore, inmates continue to have access to the law library and to receive
legal discovery. 9 In short, the defendant continues to have the opportunity to communicate with
his counsel about the case, consistent with the Sixth Amendment.

       Trial in this matter is currently scheduled for May 11, 2020. However, the Court’s deputy
has advised the parties by email that “It is safe to say that the May 11 trial date and briefing
schedule is continued.” Given the current trajectory of COVID-19, it appears unlikely that a trial
will proceed on May 11 or in the near term. Accordingly, any current limitation on defense
counsel’s ability to confer with the defendant will not impair the defense’s ability to prepare for
trial.

        When it becomes possible to set a trial date and pretrial schedule, the Government will not
object to any reasonable period of time the defense needs to make up for time lost due to measures
designed to prevent the spread of COVID-19 at the MCC.

       E. Temporary Release Pursuant to 18 U.S.C. § 3142(i) Is Not Warranted

        With respect to defendants already ordered detained, the Bail Reform Act provides that a
judicial officer “may, by subsequent order, permit the temporary release of the person, in the
custody of a United States marshal or another appropriate person, to the extent that the judicial

9
    The Government’s most recent Rule 16 production was made to the defense on March 9, 2020.
On March 12, defense counsel advised the Government that it had mailed a copy of the materials
to the MCC, but that the defendant had not yet received the material. At the defense’s request, the
Government will mail a full set of all discovery to the defendant at the MCC; due to COVID-19,
the MCC is no longer accepting direct delivery of discovery from the Government.
         Case 1:19-cr-00867-PAC Document 17 Filed 03/27/20 Page 9 of 14
                                                                                          Page 9


officer determines such release to be necessary for preparation of the person’s defense or for
another compelling reason.” 18 U.S.C. § 3142(i).

         In the alternative to release on bail, the defendant seeks temporary release under this
provision, arguing that release is necessary to protect him from COVID-19 and to allow him to
assist in his own defense.

        Certain extreme medical emergencies may present “compelling reason[s]” that would
warrant release. For example, in United States v. Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993), the
court ordered the temporary release of a defendant who was terminally ill with AIDS, was expected
to die before trial, and whose condition could not be managed by prison medical facilities. Even
under those circumstances, the defendant was not simply permitted to go home: the court required
the defendant to be confined to a hospital under 24-hour guard of the United States Marshals, to
be reimbursed by the defendant’s family. Id.

        Here, as discussed, the defendant has identified no specific facts suggesting that COVID-
19 poses an immediate and severe risk to him. Instead, he has relied solely on generalized facts
that apply to all inmates. That does not satisfy the showing required under § 3142(i). United
States v. Acosta, 19 Cr. 848 (NRB) (S.D.N.Y. Mar. 25, 2020), Doc. No. 14 (denying bail
application for inmate detained in MCC that “reli[ed] mainly on a form letter proffering general
reasons to release inmates because of the spread of the COVID-19 virus”). Accepting generic
COVID-19 arguments, such as the one advanced here, would “logically result in the wholesale
release of inmates.” Id. Indeed, since the inception of COVID-19, judges in this District have
consistently rejected applications for release from individuals with more specific health concerns
than the defendant. See United States v. Bradley, 19 Cr. 632 (GBD) (S.D.N.Y. Mar. 25, 2020),
Doc. No. 25 (denying bail application for inmate detained in MCC on controlled substances and
firearm charges who had recently experienced a stroke and had high blood pressure); United States
v. Rivera, 20 Cr. 6 (JSR) (S.D.N.Y. Mar. 25, 2020) (denying bail application for inmate detained
in MCC on controlled substance charge who had a childhood history of asthma); United States v.
White, 19 Cr. 536 (PKC) (S.D.N.Y. Mar. 25, 2020) (denying bail application for inmate detained
at Valhalla on controlled substance and Hobbs Act charges with history of whooping cough);
United States v. Alvarez, 19 Cr. 622 (DLC) (S.D.N.Y. Mar. 24, 2020), Doc. No. 17 (denying bail
application for inmate detained in MCC on controlled substances charges who had been diagnosed
with Hepatitis B). 10

       Temporary release is also not necessary to allow the defendant to prepare in his defense.
As discussed, the trial is very unlikely to proceed on May 11, and the Government will not oppose




10
    By way of contrast, in United States v. Perez, the court ordered the temporary release of a
defendant with “serious progressive lung disease and other significant health issues” that put him
“at a substantially heightened risk of dangerous complications should be contract COVID-19 as
compared to most other individuals.” 19 Cr. 297 (PAE), 2020 WL 1329225, at *1 (S.D.N.Y. Mar.
19, 2020) (emphases added).
        Case 1:19-cr-00867-PAC Document 17 Filed 03/27/20 Page 10 of 14
                                                                                        Page 10


an appropriate adjournment of the trial date (and any pretrial deadlines) to allow defense counsel
sufficient time to prepare and confer with the defendant.

IV. Conclusion

       For the reasons set forth above, the defendant’s fourth application for release under the
Bail Reform Act should be denied.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney for the
                                               Southern District of New York



                                         by:       /s/ Jun Xiang
                                               Jun Xiang
                                               Michael D. Longyear
                                               Assistant United States Attorneys
                                               (212) 637-2289 / -2223


CC
Defense Counsel (By ECF)
Case 1:19-cr-00867-PAC Document 17 Filed 03/27/20 Page 11 of 14
                                                              Page 11


                          EXHIBIT A
Case 1:19-cr-00867-PAC Document 17 Filed 03/27/20 Page 12 of 14
Case 1:19-cr-00867-PAC Document 17 Filed 03/27/20 Page 13 of 14
         Case 1:19-cr-00867-PAC Document 17 Filed 03/27/20 Page 14 of 14
individualized inquiries, please do not hesitate to contact Ms. McFarland or Ms. Pratesi. Finally,
as the nationwide, regional, and local guidance is subject to evolve on a frequent basis, so further
updates can be provided when substantial changes to this information occur.

                                                      Sincerely,




                                                  �le
                                                  Warden
                                                  MCCNewYork
